[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                               ELEVENTH CIRCUIT
                               No. 08-12951                      MARCH 16, 2009
                           Non-Argument Calendar                THOMAS K. KAHN
                                                                    CLERK
                         ________________________

                            Agency No. 17620-06L

ROGER DALEIDEN,
MAUREEN DALEIDEN,

                                                                      Petitioners,
                                    versus

COMMISSIONER OF IRS,

                                                                     Respondent.


                         ________________________

                    Petition for Review of a Decision of the
                            United States Tax Court
                         _________________________

                               (March 16, 2009)

Before CARNES, WILSON and KRAVITCH, Circuit Judges.

PER CURIAM:

     Roger Daleiden, proceeding pro se, appeals the Tax Court’s order of
dismissal of his petition for review of the notice of determination.1 For the reasons

that follow, we affirm.

       After the IRS determined the Daleidens’ tax liabilities for 2001 and sent

them a demand for payment, the Daleidens failed to remit payment, and the IRS

issued a notice of intent to levy. The Daleidens then requested a Collections Due

Process Hearing (“CDP”) hearing. Prior to the hearing, the IRS instructed the

Daleidens to submit a collection information statement, collection alternatives, and

an estimated tax payment. The Daleidens requested a face-to-face CDP hearing

and identified the issues they wished to address. Because the IRS determined the

arguments were frivolous, it denied a face-to-face hearing and scheduled a

telephone hearing. The Daleidens apparently refused to participate in this

conference and did not submit any of the requested information. Accordingly, the

IRS Appeals Office upheld the assessment of liabilities. The Daleidens then

petitioned the Tax Court for review.

       The Tax Court set the case for trial for February 11, notified the parties of

the date, and warned that the failure to appear could result in dismissal. The court

also issued a pre-trial order, instructing the parties to submit stipulations and a pre-



       1
         In the proceedings before the Tax Court, Roger and his wife Maureen challenged the IRS’s
determination of liabilities. The IRS ultimately conceded that it had improperly assessed taxes
against Maureen and informed the court that it would abate her notice of determination. Thus,
Maureen is not a party to this appeal.
                                                2
trial memorandum and again warned that the failure to comply could result in

dismissal.

       The Daleidens failed to appear at the trial on February 11 and the IRS moved

to dismiss the petition for lack of prosecution. The Tax Court granted the motion

to dismiss and sustained the notice of determination issued against Roger. On

February 25, the Daleidens filed a motion for a continuance, asserting that Roger’s

medical condition prevented him from appearing at trial. In support, they

submitted a letter from Roger’s doctor. The Tax Court construed the motion as a

motion to vacate the order of dismissal and summarily denied it. This appeal

followed.

       In his appellate brief, Daleiden argues that the Tax Court improperly

conducted a de novo trial and erroneously considered new evidence that was not

before the IRS at the CDP hearing. Daleiden, however, raises no claims explaining

how the Tax Court erred by dismissing his petition for failure to comply with the

court’s rules.2

       When a party fails to make any argument in his appellate brief, we deem the

issue abandoned. Rowe v. Schreiber, 139 F.3d 1381, 1382 n.1 (11th Cir. 1998).

Accordingly, the issue has been abandoned.

       Moreover, Daleiden’s challenges to the CDP hearing are not properly before
       2
         Nor does he challenge the Tax Court’s denial of his motion for continuance, construed as
a motion to vacate.
                                               3
us. During a CDP hearing, a taxpayer may raise “any relevant issue relating to the

unpaid tax or the proposed levy,” possible defenses, and offers of collection

alternatives. 26 U.S.C. § 6330(c)(2)(A). The taxpayer may challenge the existence

or amount of the underlying tax liability, but only if the taxpayer did not receive a

Notice of Deficiency. 26 U.S.C. § 6330(c)(2)(B).

      In this case, Daleiden alleged that the IRS failed to follow procedures, but he

did not argue that he never received the notice of deficiency; thus he would not

have been able to challenge the underlying tax liability.

      Accordingly, we AFFIRM the Tax Court.




                                           4